IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT KNOXVILLE                  FILED
                           MAY 1998 SESSION
                                                            June 26, 1998

                                                          Cecil Crowson, Jr.
                                                          Appellate C ourt Clerk
STATE OF TENNESSEE,          )
                             )
             Appellee,       )    No. 03C01-9710-CC-00480
                             )
                             )    Blount County
v.                           )
                             )    Honorable D. Kelly Thomas, Jr., Judge
                             )
REGINALD HANNUM,             )    (Sentencing)
                             )
             Appellant.      )


For the Appellant:                For the Appellee:

Raymond Mack Garner               John Knox Walkup
District Public Defender          Attorney General of Tennessee
   and                                   and
Natalee Hurley                    Todd R. Kelley
419 High Street                   Assistant Attorney General of Tennessee
Maryville, TN 37804               425 Fifth Avenue North
(AT TRIAL)                        Nashville, TN 37243-0493

Julie A. Martin                   Michael L. Flynn
P.O. Box 426                      District Attorney General
Knoxville, TN 37901-0426                  and
(ON APPEAL)                       Philip Morton
                                  Assistant District Attorney General
                                  363 Court Street
                                  Maryville, TN 37804




OPINION FILED:____________________



REVERSED AND REMANDED

Joseph M. Tipton
Judge
                                         OPINION



              The defendant, Reginald Hannum, appeals as of right from the Blount

County Circuit Court’s denying him a community corrections sentence. Upon his pleas

of guilt, the defendant was convicted of two counts of knowingly delivering one-half

gram or more of cocaine, and he received concurrent nine-year sentences. The trial

court held that the nine-year sentences rendered the defendant ineligible for a

community corrections sentence. The defendant now contends that he is eligible for

such a sentence and requests that we place him in the community corrections program.

The state concedes that he is eligible. We remand the case for consideration of a

community corrections sentence.



                 The trial court stated that it believed that a person who receives a

sentence over eight years in length -- the maximum allowed for probation

consideration -- is not eligible for a community corrections sentence. However, the

Community Corrections Act contains no such limitation for persons “who are convicted

of property-related, or drug/alcohol-related felony offenses or other felony offenses not

involving crimes against the person as provided in title 39, chapter 13, parts 1-5 . . . .”

T.C.A. § 40-36-106(a)(2). “An accused who meets the minimum criteria set forth in

subsection (a) of Tenn. Code Ann. § 40-36-106 is eligible for sentencing pursuant to the

Act regardless of the length of the sentence imposed by the trial court.” State v. Lanny

Crowe, No. 01-C-01-9503-CC-00064, Wayne County, slip op. at 2 (Tenn. Crim. App.

July 6, 1995).



              As for the defendant’s request that we impose a community corrections

sentence, we note that the record is insufficient for us to make such a determination.

Our de novo review of sentencing requires us to consider the same matters that the trial

court must consider pursuant to T.C.A. § 40-35-210. In this respect, the record does


                                                2
not contain the guilty plea hearing at which relevant facts and circumstances

surrounding the offenses may have been disclosed.



             In consideration of the foregoing, we remand the case to the trial court for

its consideration of a community corrections sentence.



                                               _____________________________
                                               Joseph M. Tipton, Judge

CONCUR:



___________________________
Joe G. Riley, Judge



___________________________
Curwood Witt, Judge




                                           3